Citation Nr: 9932382	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously denied by 
the RO in July 1994.  The appellant thereafter failed to 
perfect an appeal within the period prescribed by law.  
38 U.S.C.A. § 7105 (West 1991).  In July 1995, the appellant 
applied to reopen her claim with additional evidence, 
including private medical records dated from June 1993 to 
March 1994.   The RO, in a November 1995 rating action, found 
that the appellant had not submitted new and material 
evidence, and denied her request to reopen the claim.  

This case was previously before the Board in December 1997.  
At that time, the Board remanded the case, noting that there 
has been a change in the presumptive provisions of the law 
since the last final denial adding lung carcinoma and 
prostate cancer to the list of presumptive diseases.  The 
case law then in effect provided authority for the 
proposition that legal presumptions could be deemed to be the 
"functional equivalent" of the new and material evidence.  
Akins v. Derwinski, 1 Vet. App. 228 (1991).  Subsequently, 
however, the United States Court of Appeals for the Federal 
Circuit held that presumptions are a rule of law and not a 
form of evidence that could provide new and material evidence 
to reopen a claim.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  On the other hand, there is also case law holding 
that where a provision of law or regulations creates a new 
basis of entitlement to benefits (a "substantive change in 
the law"), an application for entitlement under such law or 
regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Routen at 1442; Spencer v. Brown, 17 F.3d 368 
(Fed. Cir 1994).

In the Board's view, the enactment of the Agent Orange Act of 
1991, together with the promulgation of notices and 
regulations pursuant to that Act, constitutes a substantive 
change in the law creating a new cause of action.  See, e.g., 
Routen, 142 F.3d 1434; Spencer, 17 F.3d 368.  As noted above, 
the Act and associated regulatory actions liberalized the 
requirements for establishing service connection for certain 
residuals of exposure to Agent Orange, including lung 
carcinoma and prostate cancer.  Consequently, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death based on lung carcinoma and/or prostate 
cancer is most properly viewed as a new claim, separate and 
distinct from the claim which was previously denied.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board 
will therefore review the claim on appeal as an original 
claim, rather than as an application to reopen a prior final 
decision.   Id.


FINDINGS OF FACT

1.  The veteran died in April 1994, at the age of 44.  The 
immediate cause of death was inanition, due to metastatic 
adenocarcinoma of the peritoneum.

2.  During his lifetime, the veteran was service-connected 
for a penetrating shell fragment wound (SFW) of the right 
shoulder, evaluated as 20 percent disabling, metallic 
fragments in the left upper lung field, evaluated as 20 
percent disabling, postoperative (PO) phalangectomy of the 
3rd toe, evaluated as 10 percent disabling,  PO metallic 
foreign bodies in the abdomen, evaluated as 10 percent 
disabling,  a right shoulder scar, evaluated as 
noncompensably disabling, PO intestinal resections, evaluated 
as noncompensably disabling, and a right hip scar, evaluated 
as noncompensably disabling.

3.  The veteran's service records show service in the 
Republic of Vietnam.

4. The most competent medical evidence of record shows that 
the primary site of the veteran's adenocarcinoma of the 
peritoneum was either the gastrointestinal tract or the 
pancreas.

5.  The veteran's adenocarcinoma of the peritoneum first 
became medically apparent many years after his separation 
from active military service, and has not been shown to be 
related to Agent Orange or any incident in service, or to be 
related to any service-connected disability. 


CONCLUSIONS OF LAW

1.  Service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1999).

2.  The veteran's adenocarcinoma was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show treatment for multiple combat 
wounds sustained by the veteran during service in the 
Republic of South Vietnam.  These injuries involved the right 
shoulder, the left upper chest and lung, the left third toe, 
and metallic bodies in the abdomen and the right hip.  The 
veteran's service medical records do not contain any 
reference to cancer. 

A January 1971 VA examination is negative for a diagnosis of 
cancer, or adenocarcinoma of the peritoneum.

A December 1991 report from Dr. Ericson notes that he treated 
the veteran the previous month for complaints of pain in the 
left upper quadrant.  The veteran reported that this pain 
started "years ago," and would last for two to three weeks 
before resolving.  He related that the pain originated in the 
left chest and neck area, and radiated to the left upper 
quadrant in the epigastric region.  The most recent episode 
of pain began two months earlier, with the onset of pain 
under the rib cage on the left side.  The veteran reported 
pain on deep breathing and hiccuping, and indicated that 
certain positions caused pain.  A chest X-ray revealed 
pleural effusion in the left lung.  According to the report, 
both a CT scan of the abdomen, and an upper GI series 
performed in August 1991 were normal.  A physical examination 
revealed definite pleuritic pain, which increased with deep 
breathing.  There was no tenderness to palpation in the 
epigastric or left upper quadrant regions, and no masses were 
noted.

A December 1991 CT scan revealed old scarring at the left 
anterior lung base, calcified granuloma in the right lobe of 
the liver, and a low attenuation area in the right kidney, 
which most likely represented a renal cyst. 

A January 1992 private treatment record notes complaints of 
very mild left lower chest pain, which was treated 
successfully with Indocin.  Left lower chest pain of 
uncertain etiology was diagnosed.

On VA examination in June 1992, the veteran complained of 
abdominal pain, and pain in the left lower chest with deep 
breathing.  A physical examination of the digestive system 
revealed tenderness on deep palpation to the right lower 
quadrant, the right upper quadrant, the epigastrium and the 
mid-abdomen.  X-rays of the chest were normal.

A May 1993 VA medical treatment record notes that the veteran 
was seen for a possible left thoracoscopy evaluation of 
chronic chest wall pain.  The veteran gave a history of 
intermittent left pleuritic chest pain since approximately 
1982, and indicated that the pain radiated to the left 
anterior chest and left arm.  The record notes an onset of 
massive ascites over the previous six weeks, with a change in 
pain to the left subcostal region.  A CT scan revealed an 
irregular soft tissue mass in the anterior left upper 
abdomen.  Possible etiologies were noted to include sarcoma, 
peritoneal metastasis, and mesothelioma.  

Private records reflect treatment for the veteran's 
adenocarcinoma from May 1993 to March 1994.  A core needle 
biopsy of the liver in May 1993 showed minimal macrovesicular 
fatty change.  A CT scan of the chest, performed later that 
month, revealed small bilateral pleural effusions, ascites, a 
left upper quadrant mass, and enlarged cardiophrenic angle 
lymph nodes.  

A May 1993 cytopathology report notes a diagnosis of 
adenocarcinoma.  The record reports a differential diagnosis 
of gastric and prostate adenocarcinoma, although an 
immunohistochemical strain for prostatic specific antigen was 
negative.

A fine needle aspiration biopsy in June 1993, showed a poorly 
to moderately well differentiated adenocarcinoma of left 
anterior abdominal wall.  The pathology report notes that 
likely primary sites for the adenocarcinoma include the 
gastrointestinal tract and lung.

In a June 1993 report, Dr. Newsom related that a pathologist 
opined that the prostate or pancreas might have been possible 
primary sites for the adenocarcinoma, based on cytologic 
criteria.  Physical examination revealed that the abdomen was 
protuberant with obvious ascites.  Subtle fullness was noted 
in the left upper quadrant.  The liver was not palpably 
enlarged, nor was there any other abdominal mass.  The 
prostate was normal to palpation.  The final assessment was 
adenocarcinoma, primary site undetermined, presenting with 
ascites and upper abdominal tumor mass. 

Complaints of shortness of breath on exertion with pain in 
the left upper lung field and chest were noted on VA 
examination in July 1993.  The veteran reported that he had 
been undergoing chemotherapy at a private facility.  The 
record notes that although a liver scan was normal, the liver 
was 6 c.m. below the costal margin and tender.  The abdomen 
was protuberant with marked ascitic fluid.  The pertinent 
diagnosis was left lower lung adenocarcinoma, primary 
undetermined, possibly liver.  The examiner commented that 
there was no connection between the veteran's adenocarcinoma 
and his service-connected shrapnel wounds.

A November 1993 CT scan report notes a marked interval 
increase in the amount of ascites, which now filled the 
abdomen and pelvis, a soft tissue mass in the left upper 
quadrant, possible fullness in the head of the pancreas, 
significant interval weight loss with loss of subcutaneous 
fat, a right renal cyst, and right pleural effusion.  An X-
ray of the chest was normal.

A February 1994 CT scan of the abdomen and pelvis showed an 
irregular mass in the upper quadrant, a mass in the head of 
the pancreas, an increased area of density in the upper 
lateral left kidney, massive ascites in the abdomen and 
pelvis, and bilateral pleural effusions, right greater than 
left.  A computerized tomographic scan performed the 
following week also showed new masses on the head of the 
pancreas and left kidney.  

A February 1994 hospital report notes that the veteran opted 
for supportive care following an unsuccessful course of 
experimental antineoplastic therapy.  The final assessment 
was advanced metastatic adenocarcinoma with abdominal 
carcinomatosis and ascites, primary site undetermined.

In a March 1994 report, a VA physician opined that the 
primary source of the veteran's metastatic cancer was 
"probably the stomach."  He further stated that the 
adenocarcinoma was unrelated to the veteran's service-
connected residuals of shell fragment wounds.

The veteran died in April 1994, at the age of 44.  The 
certificate of death notes the immediate cause of death as 
inanition, due to metastatic adenocarcinoma of the 
peritoneum.

In August 1998, after reviewing the claims folder, a VA 
physician reported that the medical evidence failed to 
support the conclusion that the primary site of the veteran's 
adenocarcinoma was either the lungs or the prostate.  In 
light of the negative P.S.A. test on the tissue obtained from 
the chest wall mass, he commented that the usual cause of 
ascites with peritoneal carcinomatous implants is a tumor of 
gastrointestinal origin.

In an October 1998 report, and an April 1999 addendum, a 
second VA physician opined that after reviewing all of the 
medical evidence of record, the most likely primary cancer 
was pancreatic cancer.  He explained that this conclusion was 
based on the extensive presentation of the cancer below the 
diaphragm, and the possible pancreatic mass identified on CT 
scans.  

Analysis

A review of the record indicates that the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a).  
This preliminary finding is based on the fact that the record 
contained competent medical evidence suggesting that the 
primary site of the adenocarcinoma that caused death was 
either the lung or prostate, the veteran's service in the 
Republic of South Vietnam, and the statutory provisions 
governing a presumption of service incurrence for certain 
diseases recognized as attributable to herbicide exposure, 
including Agent Orange.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309(e) (1999).  

Therefore, the next question before the Board is whether the 
VA has fulfilled its duty to assist the appellant.  The VA 
has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.159 (1999).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full 
compliance with the (statutory duty to assist) also includes 
VA assistance in obtaining relevant records from private 
physicians when (the appellant) has provided concrete data as 
to time, place, and identity."  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)(emphasis added).  The Board finds that 
the VA has fulfilled its duty to assist the appellant in the 
obtaining of all pertinent medical records which would 
support this claim.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who develops certain specified diseases, shall be presumed to 
have been exposed during such service to an herbicide agent 
(Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307(a)(6)(iii) (1999).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  These 
diseases shall be come manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, other 
acne disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall be 
come manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in order to be afforded the presumption of exposure to 
certain herbicide agents, the record must show both service 
in Vietnam during the Vietnam Era, and the presence of one of 
the diseases specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).   38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In the instant case, the appellant contends that the 
veteran's death was either related to his combat wounds, or 
is attributable to exposure to herbicides or some other 
substance during his service in the Republic of South 
Vietnam.  In this regard, as a lay person, she is not 
qualified to furnish medical opinions or diagnoses.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
opinion that the veteran's death was related to his service-
connected disabilities, or to his period of active service 
and Agent Orange exposure is not competent evidence.

At the time of the veteran's death, service connection was in 
effect for a penetrating shell fragment wound (SFW) of the 
right shoulder, evaluated as 20 percent disabling, metallic 
fragments in the left upper lung field, evaluated as 20 
percent disabling, postoperative (PO) phalangectomy of the 
3rd toe, evaluated as 10 percent disabling,  PO metallic 
foreign bodies in the abdomen, evaluated as 10 percent 
disabling,  a right shoulder scar, assigned a noncompensable 
evaluation, PO intestinal resections, assigned a 
noncompensable evaluation, and a right hip scar, assigned a 
noncompensable evaluation.  Competent evidence has not been 
presented that indicates that these disabilities contributed 
to the veteran's death or materially affected vital organs.  
In fact, the examiner who performed the July 1993 VA 
examination specifically found that there was no connection 
between the veteran's adenocarcinoma and his service-
connected shrapnel wounds.  Further, in a March 1994 report, 
a second VA physician commented that the adenocarcinoma was 
not related to the service-connected disabilities.  
Consequently, this theory of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.

The Board notes that the primary site of the veteran's 
adenocarcinoma remained undetermined at the time of the 
veteran's death.  Unfortunately, no autopsy was performed.  

Several medical records suggest that the lung and prostate 
had been among the locations considered as the primary site.  
A May 1993 VA CT scan revealed an irregular soft tissue mass 
in the anterior left upper abdomen with possible etiologies 
including sarcoma, peritoneal metastasis and mesothelioma.  A 
May 1993 cytopathy report notes a differential diagnosis of 
gastric and prostate adenocarcinoma.  Further, a fine needle 
aspiration report dated the following month lists the 
gastrointestinal tract and lung as "likely primary sites for 
the adenocarcinoma."  A June 1993 report from Dr. Newsom 
relates that a pathologist mentioned that either the prostate 
or pancreas "might have been possible primary sites." 

In conjunction with the December 1997 Board remand, two VA 
physicians reviewed all of the available medical evidence.  
One physician opined that the primary site of the veteran's 
adenocarcinoma was the gastrointestinal tract, and the other 
indicated that the pancreas was likely the primary site.  An 
August 1998 report specifically ruled out both the lung and 
prostate as the primary site of the veteran's cancer, and 
suggested that the tumor was of gastrointestinal origin.  
Further, in an October 1998 report and April 1999 addendum, a 
VA physician opined that the primary site of the 
adenocarcinoma was the pancreas, based on the extensive 
presentation of the cancer below the diaphragm and CT scan 
results.

While the May and June 1993 reports indicate that either the 
lung or prostate may be the origin of the veteran's 
adenocarcinoma, they also suggest the gastrointestinal tract 
or the pancreas as the possible primary site.  Further, these 
records provide no evidence to support the opinions and offer 
no supporting rationale.  Most importantly, however, it does 
not appear that these physicians had the opportunity to 
review all of the pathological, clinical and laboratory 
evidence in determining the probable primary site of the 
adenocarcinoma.  Accordingly, the Board finds that these 
opinions are entitled to little probative weight. 

On the other hand, the VA physicians who submitted reports in 
August 1998, October 1998, and April 1999, reviewed the 
veteran's entire claims folder, including the medical 
opinions noted above, before providing an opinion regarding 
the origin of the veteran's adenocarcinoma.  They concluded 
that the primary site of the cancer was either the 
gastrointestinal tract or the pancreas, and specifically 
excluded the lung and prostate as possible primary sites.  A 
detailed rationale was provided for these medical opinions.  
Consequently, the Board finds these opinions to be entitled 
to great probative weight.

In light of the above, the Board concludes that the primary 
site of the veteran's adenocarcinoma was either the 
gastrointestinal tract or the pancreas.  Since neither cancer 
of gastrointestinal tract nor pancreatic cancer is a disease 
recognized as attributable to Agent Orange under the 
applicable regulations, as a matter of law, the appellant 
cannot receive the benefit of a rebuttable presumption that 
the veteran's adenocarcinoma was caused by his exposure to 
Agent Orange.  See 38 McCartt, supra.; C.F.R. §§ 3.307, 
3.309(e).  To the extent the law is dispositive of an issue 
on appeal, the claim lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 427, 430 (1994).  Therefore, service 
connection for the cause of the veteran's death may not be 
established on a presumptive basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation under 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Although this holding pertained to 
compensation due to exposure to ionizing radiation, the Board 
finds that this judicial construction is equally applicable 
when the issue involves compensation due to exposure to Agent 
Orange.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
[citing Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 
505 (1992)].  This rationale would likewise apply to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

In this respect, the veteran's service medical records do not 
contain any reference to cancer.  Although the appellant has 
maintained that the veteran's adenocarcinoma was caused as 
result of exposure to Agent Orange in service, none of the 
evidence of record contains a medical opinion relating this 
disease to the veteran's period of service, or to any 
exposure to Agent Orange during service.  As no competent 
individual or cognizable evidence has established a casual 
link between the adenocarcinoma of the peritoneum and the 
veteran's period of service, and as competent evidence is a 
necessary predicate for service connection, see Grottveit, 5 
Vet. App. at 93, the Board must find that the adenocarcinoma, 
which was first diagnosed long after the veteran's period of 
service, was not related to any exposure to Agent Orange, or 
any other incident, during service. 

The appellant's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because the appellant, as a lay 
person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  The Board therefore 
finds that there is no competent medical evidence in the 
record suggesting a direct causal link between the veteran's 
exposure to Agent Orange, or any other herbicide agent, while 
in Vietnam and his subsequent development of adenocarcinoma.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In the 
absence of competent medical evidence which establishes a 
plausible etiology for the veteran's death due to his alleged 
exposure to Agent Orange, or any other herbicide agent, 
during service, the Board finds that the appellant has not 
met her "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  

Based on the foregoing, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
denied.

In the alternative, even assuming that the appellant's claim 
is not entitled to a de novo review under Spencer v. Brown, 
17 F.3d 368, the claim still would be denied. The evidence 
submitted since the final RO rating decision in July 1994 
establishes that the primary site of the cancer that caused 
the veteran's death is not among those diseases recognized as 
attributable to Agent Orange under the applicable 
regulations.  Nor does it establish that there is any causal 
nexus between service and the cause of the veteran's death.  
Notwithstanding that this evidence actually fails to support 
the appellant's claim, it creates "a more complete picture 
of the circumstances" surrounding the origin of the 
disability that caused death.  Under the current controlling 
case law, the fact that the additional evidence yields a 
"more complete picture" of the origins of the disability 
that caused death, is apparently sufficient to provide "new 
and material" evidence sufficient to reopen the claim.  The 
fact that there is no prospect that the additional evidence 
will alter the prior determination, and even indeed that the 
additional evidence reinforces the prior determination, is 
apparently not a consideration in determining whether the 
additional evidence is "new and material."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Following Hodge, the Court in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Applying 
Elkins to this case, the Board finds that for the reasons set 
forth above, the claim is well grounded and the duty to 
assist has been discharged.  Likewise, under the analysis set 
forth in detail above, in a merits determination the claim 
regretfully must be denied.

Lastly, it is noted that the RO considered that appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death on a new and material basis, whereas the 
Board believes that the claim should be reviewed on a de novo 
basis.  Because the RO determined that new and material 
evidence had been submitted to reopen the claim, however, it 
ultimately reviewed the matter on a de novo basis.  
Therefore, although the RO chose a different path, it 
ultimately resolved the claim on the same basis as did the 
Board.  It is further noted that over the 5-year history of 
her claim, the appellant has been provided with pertinent 
laws and regulations regarding service connection, and has 
been given the opportunity to review the evidence of record 
and submit arguments in support of her claim.  Consequently, 
the Board finds that any error by the RO is harmless and the 
appellant is not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Meyer v. Brown, 9 Vet. App. 425 (1996).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

